Citation Nr: 1145785	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for ulcerative colitis, status post colectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied entitlement to an increased evaluation for ulcerative colitis, currently rated 40 percent disabling.

The issue of entitlement to service connection for an acquired psychiatric disability, secondary to ulcerative colitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has repeatedly stated that he is suffering from "stress" due to his physical problems and desires compensation for such.  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Regulations recognize that disabilities of the digestive system often produce a common disability picture, making distinguishing between signs and symptoms of disease difficult, and complicating the task of avoiding pyramiding of evaluations under 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Therefore, ratings of the digestive system under Diagnostic Codes 7301-7329, 7331, 7342, and 7345-7348 are not combined, and a single evaluation is assigned under the Diagnostic Code which reflects the predominant disability picture.  38 C.F.R. § 4.114. 

The Veteran is currently evaluated as 40 percent disabled by post-operative ulcerative colitis.  Ulcerative colitis is rated under Diagnostic Code 7323, which provides evaluations from 10 to 100 percent based on frequency of exacerbations and effects on nutrition, anemia, and liver health.  However, as the Veteran's 2002 total colectomy, or resection of the large intestine, resolved his ulcerative colitis symptoms (as he and treating and examining doctors have stated), he is now evaluated under Code 7329, which rates the residuals of that surgery.  Code 7329 provides a maximum 40 percent evaluation.

He alleges, however, that the Schedular evaluation for the residuals of resection is not adequate.  He cites the frequency of loose bowel movements and reports some incontinence, and refers to the impact his disability has on his family and occupational functioning.  

In exceptional cases, where the Schedular evaluations are inadequate, assignment of an extraschedular evaluation is possible.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  Code 7329 assigns evaluations for the severity of nonspecific symptoms; it does not refer to frequency.  Arguably, the criteria do not reasonably include the symptoms the Veteran complains of.  Assignment of an evaluation under another Code, including 7323, is not appropriate in light of the medical findings.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  The Veteran is working as an x-ray technician.  He describes an inability to work alone, or in specialty clinics, due to his need to leave patients to use a bathroom.  He reports this has lead to some "accidents" and leakage.  Although he continues to work and does not report missing work, the limitations he cites may indicate interference with employment.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The claims file reveals no indication that the possibility of an extraschedular evaluation under 38 C.F.R. § 3.321(b) was ever considered.  While the regulation is cited in the statement of the case (SOC), the discussions in the rating decision, SOC, and supplemental SOCs (SSOCs) refer solely to Schedular evaluation.

Remand is required for consideration of extraschedular entitlement, to include referral to the Director of the Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to an evaluation in excess of 40 percent for ulcerative colitis, status post colectomy, to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



